Motion, insofar as it seeks leave to appeal from the November 2009 Appellate Division order, dismissed upon the ground that it does not lie, appellant having previously moved for leave to appeal to the Court of Appeals from the Appellate Division order from which leave to appeal is currently sought (14 NY3d 881 [2010]); motion, insofar as it seeks leave to appeal from the November 2010 Family Court order, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution and thus does not constitute a final judgment within the meaning of CPLR 5602 (a) (1) (ii), *738and upon the further ground that simultaneous appeals do not lie to both the Appellate Division and the Court of Appeals (see Parker v Rogerson, 35 NY2d 751, 753 [1974]). Motion for a stay dismissed as academic.